Filed 5/5/21 P. v. Cooper CA1/5
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


 THE PEOPLE,
           Plaintiff and Respondent,
                                                                     A160333
 v.
 DA’SHAWN DENZEL COOPER,                                             (Alameda County
                                                                     Super. Ct. No. 174871)
           Defendant and Appellant.




         Da’Shawn Denzel Cooper challenges a $5,000 restitution fine (Pen.
Code, § 1202.4, subd. (b)) imposed by the trial court at his resentencing
hearing. Cooper contends the fine should be reduced to the statutory
minimum because he lacks “the present or future ability to pay” the fine.
         We reject that argument but order the trial court to correct several
clerical errors in the sentencing minute order and indeterminate abstract of
judgment. As modified, we affirm the judgment.1




       Undesignated statutory references are to the Penal Code. We
         1

incorporate by reference our unpublished opinion in Cooper’s prior appeal,
People v. Cooper (Mar. 28, 2018, A151872). We augment the record on our
own motion to include the April 23, 2020 indeterminate abstract of judgment
issued after resentencing.

                                                               1
                               BACKGROUND
      In 2013, Cooper “approached a parked car and opened fire on its four
occupants with a semiautomatic pistol, killing one of them.” (People v.
Cooper, supra, A151872.) A jury convicted Cooper of eight felonies, including
second degree murder, and found true several firearm enhancement
allegations. In 2016, the court sentenced Cooper to 78 years to life in state
prison and, as relevant here, imposed a $10,000 restitution fine (§ 1202.4,
subd. (b)).
      Cooper appealed. We conditionally reversed the judgment and
remanded to the juvenile court to hold a transfer hearing “in accordance with
Proposition 57.” (People v. Cooper, supra, A151872.) If the juvenile court
determined Cooper should be transferred to adult court, the judgment would
be reinstated and the court was ordered to hold a new sentencing hearing to
“exercise its discretion under sections 12022.5, subdivision (c), and 12022.53,
subdivision (h).” (Ibid.)
      The juvenile court held a transfer hearing and determined the matter
should be adjudicated in adult court. At the March 13, 2020 resentencing
hearing, defense counsel urged the court to waive the section 1202.4
restitution fine—or impose the $300 statutory minimum—because Cooper
had not “finished school . . . and had no income outside of Social Security
payments.” At the time of the resentencing hearing, Cooper was 23 years old
and physically able.
      The court reduced the restitution fine from $10,000 to $5,000 (§ 1202.4,
subd. (b)).2 Then the court exercised its discretion on the firearm


      2At Cooper’s request, and without objection from the prosecution, the
court waived the criminal conviction (Gov. Code, § 70373) and court
operations assessments (§ 1465.8), as well as the probation investigation fee
(§ 1203.1b), based on a finding that Cooper was “indigent.” As described

                                       2
enhancements and reduced Cooper’s sentence from 78 years to life to 51
years, four months to life in state prison.
                                 DISCUSSION
      The sole issue on appeal is the amount of the restitution fine. Section
1202.4 requires a trial court to impose a restitution fine where the defendant
has been convicted of a felony unless there are compelling and extraordinary
reasons for not imposing the fine and the court states those reasons on the
record. (§ 1202.4, subd. (b).) The amount of the fine—$300 to $10,000—is
within the court’s discretion and should be commensurate with the
seriousness of the offense. (§ 1202.4, subd. (b)(1).)
      In setting the amount of the fine in excess of the statutory minimum,
the trial court may consider the “defendant’s inability to pay, the seriousness
and gravity of the offense and the circumstances of its commission, . . . , the
extent to which any other person suffered losses as a result of the crime, and
the number of victims involved . . . . Consideration of a defendant’s inability
to pay may include his . . . future earning capacity. A defendant shall bear
the burden of demonstrating his . . . inability to pay. Express findings by the
court as to the factors bearing on the amount of the fine shall not be
required.” (§ 1202.4, subd. (d); People v. Potts (2019) 6 Cal.5th 1012, 1056–
1057.)
      Cooper concedes a trial court may consider a defendant’s present and
future ability to pay—including a defendant’s ability to earn wages while
serving a prison sentence—when setting the amount of the section 1202.4
restitution fine. (People v. Frye (1994) 21 Cal.App.4th 1483, 1487; People v.



below, we order the sentencing minute order and indeterminate abstract of
judgment modified to conform to the court’s oral pronouncement of judgment.
(People v. Mitchell (2001) 26 Cal.4th 181, 185.)

                                        3
Santos (2019) 38 Cal.App.5th 923, 934.) But according to Cooper, the amount
of the restitution fine should be reduced from $5,000 to the statutory
minimum because he is “indigent” and “will never earn enough money while
in prison to pay” the fine.
      We are not persuaded. It was reasonable for the trial court to infer
Cooper had the ability to pay the restitution fine during his lengthy prison
sentence “from probable future wages, including prison wages. [Citation.]
Prison wages range from $12 to $56 per month, depending on the prisoner’s
skill level. [Citations.] The state may garnish between 20 and 50 percent of
those wages to pay the section 1202.4, subdivision (b) restitution fine.”
(People v. Aviles (2019) 39 Cal.App.5th 1055, 1061, 1076–1077 [inferring the
defendant had ability to pay statutory maximum restitution fine from
probable prison wages].) Cooper’s speculative assertion that his lack of
formal schooling and technical expertise will render him unable to work in
prison is unavailing. (People v. Johnson (2019) 35 Cal.App.5th 134, 139.)
      Cooper’s claim that he could not pay the restitution fine did not compel
the trial court to impose the statutory minimum, particularly in light of the
seriousness and gravity of the offenses he committed, “ ‘and the harm he
caused to the victim’ ” and the victim’s family. (People v. Potts, supra,
6 Cal.5th at p. 1057.) The trial “court was permitted to conclude that the
monetary burden the restitution fine imposed on [Cooper] was outweighed by
[these] considerations.” (Ibid.)
      We conclude the court did not abuse its discretion by ordering Cooper to
pay a $5,000 restitution fine pursuant to section 1202.4, subdivision (b), but
we order the correction of several clerical errors in the sentencing minute
order and indeterminate abstract of judgment as set forth below.




                                        4
                                 DISPOSITION
      We order the trial court to amend the March 13, 2020 sentencing
minute order and the April 23, 2020 indeterminate abstract of judgment to
state that:
      (1) the criminal conviction assessment (Gov. Code, § 70373); court
         operations assessment (§ 1465.8); and the probation investigation
         fee (§ 1203.1b), are waived;
      (2) the restitution fine (§ 1202.4, subd. (b)) is $5,000; and
      (3) the parole revocation restitution fine (§ 1202.45) is $5,000 and is
         suspended pending successful completion of parole.
      The court is ordered to send a certified copy of the amended
indeterminate abstract of judgment to the Department of Corrections and
Rehabilitation. As modified, the judgment is affirmed.




                                        5
                                         _________________________
                                         Rodriguez, J.*


WE CONCUR:


_________________________
Needham, Acting P. J.


_________________________
Burns, J.




A160333




     * Judge of the Superior Court of Alameda County, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.

                                     6